DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John C. Pokotylo (Reg. No. 36242) on 01/24/2021.The application has been amended as follows: 


Claim 1 (Currently Amended): A computer-implemented method for supporting echo or traceroute functionality in a path spanning multiple autonomous systems (ASes) having segment routing (SR) enabled, the path including an ingress node and an egress node,  the computer-implemented method comprising:
a) obtaining a return label stack to reach the ingress node from either (A) the egress node, or (B) a transit node in the path;
b) obtaining a label stack to reach, from the ingress node, either (A) the egress node, or (B) the transit node;
c)  generating a request message including the return label stack; [[
;
e) receiving, by one of either (A) the egress node, or (B) the transit node, the request message, wherein the request message includes information for performing a validity check;
f) performing a validity check using the information included in the request message to generate validity information;
g) generating a reply message including the validity information and forwarding information from the return label stack, the forwarding information including at least two labels that enable the reply message to reach the ingress node from the one of either (A) the egress node, or (B) a transit node in the path; and
h)  sending the reply message towards the ingress node using the forwarding information from the return label stack included in the request message,
		wherein the request message is an echo request packet,
		wherein the return label stack includes at least two labels that enable a reply message from the egress node to reach the ingress node, and
		wherein the echo request packet is sent towards the egress node using the label stack.

Claim 2 (Canceled)	

1 [[

Claim 4 (Original): The computer-implemented method of claim 1 wherein the ingress node is in a first one of the multiple ASes and the egress node is in a second one of the multiple ASes.

Claim 5 (Canceled)

Claim 6 (Currently Amended): The computer-implemented method of claim [[1 wherein the return label stack is encoded in a return label stack type-length-value (TLV) ping or traceroute data structure, and wherein the TLV data structure includes a field defining a number of elements in the return label stack.

Claim 7 (Currently Amended): The computer-implemented method of claim [[1 wherein the return label stack includes at least two types of labels selected from a group of label types consisting of (A) an Interior Gateway Protocol (IGP) segment identifier, (B) an IGP node segment identifier, (C) an IGP adjacency segment identifier, (D) a border gateway protocol (BGP) segment identifier, and (E) a binding segment identifier.

Claim 8 (Original): The computer-implemented method of claim 1 wherein the request message is an traceroute request packet, and


Claim 9 (Original): The computer-implemented method of claim 8 wherein the return label stack is encoded in a return label stack type-length-value (TLV) data structure.

Claim 10 (Original): The computer-implemented method of claim 9 wherein the TLV data structure includes a field defining a number of elements in the return label stack.

Claim 11 (Previously Presented):	The computer-implemented method of claim 9 wherein the return label stack includes at least two types of labels selected from a group of label types consisting of (A) an Interior Gateway Protocol (IGP) segment identifier, (B) an IGP node segment identifier, (C) an IGP adjacency segment identifier, (D) a border gateway protocol (BGP) segment identifier, and (E) a binding segment identifier.

Claim 12 (Original): The computer-implemented method of claim 1 wherein the return label stack is obtained by the ingress node from a path monitoring system (PMS) controller outside the path.

Claim 13 (Currently Amended):  A system for supporting echo or traceroute functionality in a path spanning multiple autonomous systems (ASes) having segment routing (SR) comprising: [[
an [[of the path, the ingress node including [[
a) an input interface for obtaining 
1) a return label stack to reach the ingress node from the egress node, and
2)  a label stack to reach, from the ingress node, an [[of the path,[[
b) at least one processor for generating a request message including the return label stack,[[
c) an output interface for sending the request message towards the egress node using the label stack; and
the egress node of the path, the egress node including
a) an input interface for receiving the request message, wherein the request message includes information for performing a validity check,
b) at least one processor for 
1)  performing a validity check using the information included in the request message to generate validity information, and
2) generating a reply message including the validity information and forwarding information from the return label stack, the forwarding information including at least two labels that enable the reply message to reach the ingress node from the egress node, and
c)  an output interface for sending the reply message towards the ingress node using the forwarding information from the return label stack included in the request message,
		wherein the request message is an echo request packet,
		wherein the return label stack includes at least two labels that enable a reply message from the egress node to reach the ingress node, and
		wherein the echo request packet is sent towards the egress node using the label stack.

Claim 14 (Canceled)

Claim 15 (Original): The system of claim 13 wherein the ingress node is in a first one of the multiple ASes and the egress node is in a second one of the multiple ASes.

Claim 16 (Original):  The system of claim 13 wherein the request message is one of (A) an echo request packet, and (B) a traceroute packet.

Claim 17 (Original): The system of claim 16 wherein the return label stack is encoded in a return label stack type-length-value (TLV) data structure, and wherein the TLV data structure includes a field defining a number of elements in the return label stack.

Claim 18 (Previously Presented):	The system of claim 17 wherein the return label stack includes at least two types of labels selected from a group of label types consisting of 

Claim 19 (Original): The system of claim 13 further including a path monitoring system (PMS) controller outside the path, wherein the return label stack is obtained by the ingress node from the PMS controller.

Claim 20 (Currently Amended): A non-transitory computer-readable medium storing program instructions, which when executed by at least one processor in a system for supporting echo or traceroute functionality in a path spanning multiple autonomous systems (ASes) having segment routing (SR) enabled, the path including an ingress node and an egress node, causes the at least one processor to perform a method comprising:
a) obtaining a return label stack to reach the ingress node from one of either (A) the egress node, or (B) a transit node in the path;
b) obtaining a label stack to reach, from the ingress node, either (A) the egress node, or (B) the transit node;
c)  generating a request message including the return label stack;
d)  sending the request message towards either (A) the egress node, or (B) the transit node using the label stack.

f) performing a validity check using the information included in the request message to generate validity information;
g) generating a reply message including the validity information and forwarding information from the return label stack, the forwarding information including at least two labels that enable the reply message to reach the ingress node from the one of either (A) the egress node, or (B) a transit node in the path; and
h)  sending the reply message towards the ingress node using the forwarding information from the return label stack included in the request message,
		wherein the request message is an echo request packet,
		wherein the return label stack includes at least two labels that enable a reply message from the egress node to reach the ingress node, and
		wherein the echo request packet is sent towards the egress node using the label stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Examiner, Art Unit 2468